Case 1:21-cv-00226-PLM-PJG ECF No. 13, PageID.151 Filed 06/11/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

SCOTT ROGERS,                                        )
                              Plaintiff,             )
                                                     )      No. 1:21-cv-226
-v-                                                  )
                                                     )      Honorable Paul L. Maloney
CHW GROUP, INC.,                                     )
                              Defendant.             )
                                                     )

                     ORDER REGARDING MOTION TO DISMISS

       Defendant filed a motion to dismiss (ECF No. 10) in which it argues that Plaintiff has

failed to allege sufficient facts to support one or more of the claims in the complaint. If true,

the claim or claims would be defective under the Supreme Court’s plausibility standard. See

Ashcroft v. Iqbal, 556 U.S. 662 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007).

       The Court has reviewed the motion. Without expressing any view as to the merits,

the Court affords Plaintiff the opportunity to cure the allegedly inadequate pleading by

granting Plaintiff leave to file an amended complaint, as allowed by Rule 15(a)(1)(B) of the

Federal Rules of Civil Procedure. An amended complaint must plead sufficient factual

allegations that, if true, would “plausibly give rise to an entitlement to relief.” Iqbal, 556 U.S.

at 680. If Plaintiff timely files an amended complaint, the Court will deny without prejudice

the motion to dismiss as moot. See Bancoult v. McNamara, 214 F.R.D. 5, 13 (D.D.C. 2003).

If Plaintiff does not timely file an amended complaint, Plaintiff must file a response to the

motion to dismiss, and the Court will decide the motion.
Case 1:21-cv-00226-PLM-PJG ECF No. 13, PageID.152 Filed 06/11/21 Page 2 of 2




       Plaintiff must file either an amended complaint within twenty-one days after

Defendant filed the motion to dismiss, Fed. R. Civ. P. 15(a)(1)(B), or Plaintiff must file a

response to the motion to dismiss within twenty-eight days after Defendant filed the motion

to dismiss, W.D. Mich. LCivR 7.2(c).

       IT IS SO ORDERED.

Date: June 11, 2021                                               /s/ Paul L. Maloney
                                                               Paul L. Maloney
                                                               United States District Judge




                                             2
